DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 3, “three brain map” should be corrected as “three-dimensional brain map”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 as it describes a computer program per se.
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites A computer program being combined with a computer which is hardware and being stored in a computer-readable storage medium to perform the method of claim 1.  The computer program without encoded on a non-transitory computer readable medium is treated as computer grogram per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 20060017749) in view of Xu et al. (US 20180061059).
Regarding claim 1, McIntyre discloses A method for generating a three-dimensional brain map (McIntyre, “[0099] The result of these transformations is a 3D brain atlas matched to the individual patient with specific volumes representing pre-labeled target nuclei.”), the method comprising: 
acquiring a brain magnetic resonance imaging (MRI) image of an object (McIntyre, “[0003] A DBS procedure typically involves first obtaining preoperative images of the patient's brain, such as by using a computed tomography (CT) scanner device, a magnetic resonance imaging (MRI) device, or any other imaging modality.”); 
segmenting the brain MRI image into a plurality of regions; generating a three-dimensional brain image of the object including the plurality of regions, using the segmented brain MRI image; and generating a three-dimensional brain map of the object, the three-dimensional brain map being capable of simulating a process of delivering electrical stimulation to the brain of the object, based on properties of each of the plurality of regions included in the three-dimensional brain image (McIntyre, “[0099] Segmentation of the patient-specific MRI is achieved by using the inverse of this transformation to warp the canonical atlas back onto the patient's 3D MR image. In one example, the registration procedure operates in two stages. In the first stage, a low-dimensional registration is accomplished by constraining the transformation to be in a low-dimensional basis. In the second stage, high-dimensional large transformations are vector fields generated via the mismatch between the template and target-image volumes constrained to be the solution of a Navier-Stokes fluid model. The result of these transformations is a 3D brain atlas matched to the individual patient with specific volumes representing pre-labeled target nuclei.”).
On the other hand, McIntyre fails to explicitly disclose but Xu discloses wherein the segmenting includes: acquiring the segmented MRI image of the object by inputting a MRI image of the object to a model learned using a plurality of processed MRI images (Xu, “[0024] As used herein, a “3D medical image” or a “3D image” to be segmented or used as training data may refer to a 3D image dataset acquired by any type of imaging modalities, such as CT, magnetic resonance imaging (MRI), functional MRI (e.g., fMRI, DCE-MRI, and diffusion MRI)… [0070] Consistent with embodiments of the present disclosure, the image segmentation methods, systems, devices, and/or processes based on the above-described CNN models include two stages: a training stage that “trains” or “learns” the CNN model using training datasets that include 3D images labelled with different anatomical structures for each voxel, and a segmentation stage that uses the trained CNN model to predict the anatomical structure of each voxel of an input 3D image and/or label each voxel of an input 3D medical image to an anatomical structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McIntyre and Xu, to include all limitations of claim 1. That is, adding the segmentation method of Xu to the brain MRI image of McIntyre. The motivation/ suggestion would have been the CNN model for image segmentation in the embodiments of the present disclosure allows for automatic segmentation of anatomical structures without the need of manual feature extraction (Xu, [0028]).
Regarding claim 2, McIntyre in view of Xu discloses The method of claim 1, wherein brain MRI images have been disclosed.
On the other hand, McIntyre fails to explicitly disclose but Xu discloses wherein the processed MRI image is an image obtained by labeling each of a plurality of regions included in the processed MRI image, and wherein the learned model is a model for receiving a MRI image and outputting a segmented MRI image (Xu, “[0024] As used herein, a “3D medical image” or a “3D image” to be segmented or used as training data may refer to a 3D image dataset acquired by any type of imaging modalities, such as CT, magnetic resonance imaging (MRI), functional MRI (e.g., fMRI, DCE-MRI, and diffusion MRI)… [0070] Consistent with embodiments of the present disclosure, the image segmentation methods, systems, devices, and/or processes based on the above-described CNN models include two stages: a training stage that “trains” or “learns” the CNN model using training datasets that include 3D images labelled with different anatomical structures for each voxel, and a segmentation stage that uses the trained CNN model to predict the anatomical structure of each voxel of an input 3D image and/or label each voxel of an input 3D medical image to an anatomical structure”). The same motivation of claim 1 applies here.
Regarding claim 4, McIntyre in view of Xu discloses The method of claim 1.
McIntyre further discloses acquiring a physical characteristic of each of the plurality of regions for simulating a flow of current according to electrical stimulation to the brain of the object, and wherein the physical characteristic includes at least one of isotropic electrical conductivity and anisotropic electrical conductivity of each of the plurality of regions (McIntyre, “[0056] A second example technique would define individual conductivity tensors for designated brain regions (e.g., nuclei, sub-nuclei, fiber tracts, etc.). [0084] The electric field model 602 also includes non-uniform tissue conductivity data 606. Such data represents any inhomogeneous or anisotropic properties of the tissue near the stimulation electrode, and can be obtained by DTI imaging or by using other techniques described elsewhere in this document. Claim 1, calculating at least one volume of influence in a region near at least one candidate electrode target location in the anatomic volume, in which the calculating includes using a computer model that allows a non-uniform conductivity in the region to represent inhomogeneous and anisotropic tissue properties”).
Regarding claim 5, McIntyre in view of Xu discloses The method of claim 4.
McIntyre further discloses acquiring a conductivity tensor image for the brain of the object from the brain MRI image of the object; and acquiring anisotropic electrical conductivity of each of the plurality of regions using the conductivity tensor image (McIntyre, “[0056] It should be noted that it is not required to obtain non-uniform tissue conductivity data using DTI. There exist several alternatives to using DTI based approximations for the anisotropic and inhomogeneous tissue properties for the patient specific finite element volume conductor model. A second example technique would define individual conductivity tensors for designated brain regions (e.g., nuclei, sub-nuclei, fiber tracts, etc.). This method would allow for a more detailed representation of the tissue electrical properties than the first example technique. The conductivity tensor of each designated brain region is defined, in one example, using explicit experimental tissue impedance results and anatomical information provided by a human brain atlas. In this technique, the anatomical MRI is sub-divided into different designated brain regions on a voxel-by-voxel basis using post-processing image analysis. The appropriate conductivity tensors for each designated brain region is then co-registered with the nodes of the FEM mesh”).
Regarding claim 6, McIntyre in view of Xu discloses The method of claim 4.
McIntyre further discloses wherein the brain MRI image of the object includes a diffusion tensor image, and wherein the acquiring of the physical characteristic includes: acquiring anisotropic electrical conductivity of each of the plurality of regions using the diffusion tensor image of the object (McIntyre, “[0025] we employed diffusion tensor imaging (DTI) to estimate the electrical conductivity tensor of the tissue medium surrounding one or more DBS electrodes. [0089] In one example, the DTI data was used to estimate the inhomogeneous and anisotropic tissue conductivity properties on a patient-specific basis and this information was integrated into the FEM. As described above, the electrical conductivity tensor (.sigma.) was determined from the diffusion tensor (D) at each voxel of the DTI, such as by using Equation 2”).
Regarding claim 7, McIntyre in view of Xu discloses The method of claim 1.
McIntyre further discloses when specific electrical stimulation is applied to one point of the head of the object using the three brain map, simulating a state where the specific electrical stimulation is propagated in the brain of the object (McIntyre, “[0059] The VOA represents the region in which any neurons therein are expected to typically be activated, that is, they are expected to generate propagating action potentials at the stimulus frequency in response to the electrical stimulation delivered at the stimulation electrode contact. [0101] In the PSNSMS, the geometry of this target VOA is typically determined based on the patient-specific 3D brain atlas. The electrode position and/or stimulation parameter setting that generates a test VOA that most closely matches the target VOA is provided as the model-selected electrode position and/or stimulation parameter setting”).
Regarding claim 8, McIntyre in view of Xu discloses The method of claim 1.
McIntyre further discloses acquiring a stimulation target point to apply electrical stimulation on the brain of the object; and acquiring a position to apply electrical stimulation to the head of the object to apply electrical stimulation to the stimulation target point, using the three-dimensional brain map (McIntyre, “[0101] In the PSNSMS, the geometry of this target VOA is typically determined based on the patient-specific 3D brain atlas. For example, in the case of STN DBS for Parkinson's disease, current anatomical and physiological knowledge indicate that the target volume of tissue is the dorsal half of the STN. Therefore, in this example, for each patient-specific 3D brain atlas we determine a target VOA defined by the dorsal half of the STN. We then determine test VOAs generated by a range of electrode positions within the STN and/or a range of stimulation parameter settings for each of those electrode locations. These test VOAs are then compared to the target VOA. The electrode position and/or stimulation parameter setting that generates a test VOA that most closely matches the target VOA is provided as the model-selected electrode position and/or stimulation parameter setting”).
Regarding claim 9, McIntyre in view of Xu discloses The method of claim 8.
McIntyre further discloses acquiring a recommended path for delivering electrical stimulation from the scalp of the object to the stimulation target point, using the three-dimensional brain map; and acquiring the position to apply the electrical stimulation to the head of the object from the recommended path (McIntyre, “[0006] After the aimed trajectory has been locked in using the trajectory guide, a microdrive introducer is used to insert the surgical instrument along the trajectory toward the target region of the brain. [0070] The VOA can be displayed on the IGS workstation monitor with at least one of the imaging data representing the anatomic volume, the target electrode location, a burr hole or other anatomic entry point, a trajectory between the anatomic entry point and the target electrode location, or an actual electrode location. [0077] Benefits of the PSNSMS may include, among other things: (1) pre-operative targeting of an optimal or desirable neural stimulation electrode position or trajectory in the brain tissue medium; (2) intra-operative monitoring or visualization of electrode position or trajectory and stimulation effects as a function of the stimulation parameters. [0101] In the PSNSMS, the geometry of this target VOA is typically determined based on the patient-specific 3D brain atlas”).
Regarding claim 10, McIntyre in view of Xu discloses The method of claim 1.
McIntyre further discloses A computer program being combined with a computer which is hardware and being stored in a computer-readable storage medium to perform the method (McIntyre, “[0105] It is to be understood that the above description is intended to be illustrative, and not restrictive. For example, the above-described embodiments (and/or aspects thereof) may be used in combination with each other. Many other embodiments will be apparent to those of skill in the art upon reviewing the above description, and aspects of described methods will be computer-implementable as instructions on a machine-accessible medium”).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 20060017749) in view of Xu et al. (US 20180061059), and further in view of Russell (US 20070043268).
Regarding claim 3, McIntyre in view of Xu discloses The method of claim 1, wherein brain MRI images have been disclosed.
McIntyre further discloses the three-dimensional stereoscopic image being capable of simulating a process of delivering electrical stimulation to the brain of the object, using the three- dimensional brain image of the object (McIntyre, “[0076] The PSNSMS allows interactive manipulation of patient-specific electrical models of the brain for analysis of brain stimulation methods. In one example, the PSNSMS uses a modular framework that incorporates anatomical or functional magnetic resonance images, 3D geometric models of individual brain nuclei, volume conductor models of the electric field generated by the stimulation, biophysical models of the neural response to the stimulation, numerical solutions of the coupled electric field and neuron models, and 3D visualization of the model results and imaging data”).
On the other hand, McIntyre in view of Xu fails to explicitly disclose but Russell discloses generating a three-dimensional stereoscopic image composed of a plurality of meshes (Russell, “[0088] A final 3-D segmentation and meshing may be performed using AMIRA (Mercury Computer Systems, Berlin, Germany) and the resulting 3-D models generated may be imported into Femlab (Comsol, Burlington Mass.) for FE calculation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Russell into the combination of McIntyre and Xu, to include all limitations of claim 3. That is, adding the 3D meshing of Russell to the 3D brain MRI image of McIntyre and Xu. The motivation/ suggestion would have been to provide guided electrical transcranial stimulation, or GETS, and particularly to accurately assigning resistivities to current-carrying organic material in and around the brain, and to determine optimal application of electrical inputs such as current, voltage, charge, or power, including any of various pulse characteristics such as pulse duration and number of pulses per pulse trains, for medical treatment (Russell, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        8/22/2022